Title: To Benjamin Franklin from the Chevalier de Kermorvan, 26 July 1776
From: Kermorvan, Gilles-Jean Barazer, chevalier de
To: Franklin, Benjamin


Monsieur
26 juillet 1776.
  Je jouis ici de la faveur de votre recommandation dans toutes les honnestetés et le bon accueil que j’ai recû de tout le monde. Je travaille tous les jours a m’en rendre digne et a mériter qu’on me continuë de l’amitié. J’ai vû une partie du terrein, et je me suis occupé de sa défense; j’ai trouvé dans le general mercer les meilleures intentions, tous les jours je vais luy demender ses ordres, et ce qu’il veut que je fasse faire, cela me donne occasion de luy faire quelques questions sur la position des troupes, sur la communication des patrouilles d’ici a voodbridge et de voodbridge a Elizabeth town, cette partie là  m’a l’air d’estre trés foible. Cependant depuis que j’ai parlé de la necessité de garder et de veiller exactement sur tous les points de la côte, je crois que le general roberdeau est allé a voodbridge profiter, et mettre en oeuvre ce que j’avois dit. Je fais passer a m: hancok un plan genéral pour la défense des côtes de l’amerique, je l’ai formé sur l’idée que j’ai pris du terrein d’amboy et sur les forces que nous y avons. Je doute que vous puissiez en mettre autant dans toutes les parties, mais il est très nécessaire de l’executer pour couvrir et proteger les villes de l’interieur. Nous n’avons pas une place forte pour arrester l’ennemi s’il avoit le moindre avantage. Or si nous formons quelques camps rétranchés a un mille ou a un demi mille de la coste je défie a toutes les puissances de l’europe de penetrer dans les terres, surtout si on fortifie l’entrée des rivieres des deux côtés. Si vous aviez fait ces manoeuvres là  en canada vous n’auriez pas reculé plus loin que vos camps rétranchés où on augmente les rétranchemens en cas qu’on y soit attaqué, et où les troupes trouvent un azile a leur courage quand le nombre les accable. Si le congrés sent la necessité d’executer ce plan d’opérations il voudra bien l’ordonner a ses generaux, et si on prend confiance en moy j’insinuerai aux generaux les dispositions et les manoeuvres a faire quand l’ennemi descend a terre.
  Je suis persuadé qu’ils conviendront que ce que je leur dirai vaut mieux que ce que je les vois pratiquer, a l’occasion des petites allertes que nous avons eu hier et avant hier, pour le passage de quelques petits bateaux qui cotoyoient staten island. J’ai eté ravi de la bonne volonté de nos troupes et de leur bonne contenance. En verité ce seroit un meurtre que de braves gens comme eux fussent victimes de mauvaises manoeuvres, ou dispositions. Avant hier pendant un orage considérable les sentinelles apperçurent un batteau qui cotoyoit staten island a la faveur de la nuit. Les eclairs qui etoient la seule lumiere du ciel le découvrirent aux sentinelles qui luy tirerent un coup de fusil. Aussitost toute la troupe de son propre mouvement prend les armes et descend au rivage. Le bateau fit sa route et nous nous rétirames dans nos quartiers. Hier quatre ou cinq autres petits bateaux vraisemblablement chargés de bled, parurent a quatre heures aprés midi, ils s’eloignoient le plus qu’ils pouvoient de notre coste, nous fimes feu de notre mauvaise batterie, d’abord avec deux petites pieces de canon; l’ennemi pour proteger ces batteaux canona notre batterie avec trois ou quatre grosses pieces de dix huit livres de balle. Ce petit combat dura environ deux heures, nos canonniers tirerent avec leur petites pieces aussi bien que nos ennemis, ils avoient la meilleure contenance. Je demeurai pendant tout le combat sur la batterie avec le general mercer qui fit venir nos deux plus grosses pieces avec lesquelles on toucha les voiles d’un de ces batteaux a une distance immense. La portée etoit trop forte pour nos pieces.
  Je ne désirerois que de la celerité dans les opérations. On perd le temps sans rien faire. Depuis que je suis ici avec la bonne volonté qu’ont nos soldats de travailler j’aurois deja fait beaucoup d’ouvrage qui mettroit a couvert l’entrée de la riviere de brunsvick, ou l’ennemi peut nous attirer pour faire sa descente a amboy; nous craignant pour l’interieur de jersei nous nous y porterions tout de suite alors il s’empareroit d’amboy. En grace je demende a genoux au congrés d’ordonner de la celerité et tout ira bien dans notre guerre. De la lenteur extrême dans les conseils, mais la plus grande celerité dans les opérations militaires. De cette campagne ci dépend la liberté de l’amerique.
  J’oubliois de vous dire, Monsieur, que trois de nos gens ont eté blessés hier, non sur la batterie, mais un dans une maison et les autres sur la coste où ils etoient a règarder, un cheval a etè tuè d’un boulet a quelques toises de la maison du genéral mercer.
  Si on fait les batteries ou le fort que j’ai proposé de faire ici, sur la riviere, il faudroit envoyer des canons de fer avec des affuts de rempart. Ceux que j’ai vû dans la cour de l’hotel de ville seroient bons. Faites, je vous supplie, en sorte, Monsieur, qu’on se décide et que le congrés ordonne de la celerité dans les opérations affin que nous soyons prests a recevoir milord how s’il vient sur quelqu’ne de nos costes avec un renfort qu’on dit qu’il amene. Je vous souhaite, Monsieur, une bonne santé, et vous prie de m’accorder et me continuer votre amitié que je travaille a mériter comme l’ami des hommes et de la liberté. Je suis avec respect, Monsieur, votre très humble serviteur
Le ch[evalie]r de Kermorvan

